DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 09/13/2021. Claims 2-6, 10 and 12 have been amended. Claim 1 has been cancelled. 

Specification
3.	The amended title filed on 09/13/2021 has been reviewed and accepted by the examiner. 


Allowable Subject Matter
4.	Claims 2-12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	Regarding claim 2, the prior art does not teach or fairly suggest “…the optical system has a zoom function and F number thereof varies within a predetermined range according to a plurality of zoom conditions… a determination unit configured to determine a first in-focus condition in a case where a defocus amount of an object is smaller than a predetermined first threshold value, and to determine a second in-focus condition in a case where the defocus amount of the object is equal to or larger than the first threshold value and smaller than a second threshold value that is larger -4-than the 

7. 	Claims 3-11 depend on allowable claim 2. Therefore, the dependent claims are also held allowable.

8. 	Regarding claim 12, the prior art does not teach or fairly suggest “…the optical system has a zoom function and F number thereof varies within a predetermined range according to a plurality of zoom conditions… determination step for determining a first in-focus condition in a case where a defocus amount of an object is smaller than a predetermined first threshold value, and for determining a second in-focus condition in a case where the defocus amount of the object is equal to or larger than the first threshold value and smaller than a second threshold value that is larger than the first threshold value, wherein the first threshold value is determined by a minimum F number within the predetermined range; and a focus indication step for indicating a first in-focus indication in a case where the determination step determines that the focus condition is the first in-focus condition, and for indicating a second in-focus indication in a case where the 
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/30/2021